Citation Nr: 9910116	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-00 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1941 to July 
1946, August 1946 to June 1949, July 1949 to October 1952, 
and November 1952 to October 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to service connection for restless leg 
syndrome.


FINDINGS OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for restless leg syndrome is 
plausible.  


CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
service connection for restless leg syndrome, and, therefore, 
there is no statutory duty to assist the veteran in 
developing facts pertinent to this claim.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (1998).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires evidence sufficient to show 
(1) the existence of a current disability; (2) the existence 
of a disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131  (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In determining whether the veteran is entitled to service 
connection, the Board must initially determine whether the 
claim is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim for service 
connection are:  (1) competent evidence of a current 
disability as provided by a medical diagnosis; (2) competent 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995) (citations omitted); see also 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Generally, competent medical evidence is required to 
meet each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit, 5 Vet. App. at 92-
93.  For some factual issues, such as the occurrence of an 
injury, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required to satisfy the second element.  Id. at 
93.

II.  Evidence

Service medical records are substantially complete.  Although 
an induction medical examination report pertaining to the 
veteran's initial period of active duty is not of record, a 
November 1943 report of medical examination for flying 
indicates that his bones, joints, and muscles were normal at 
that time; the veteran's neurological status is also reported 
as normal.  Additional reports of medical examination for 
flying, dated February 1944, September 1945, and October 
1945, show identical results.  No bone, joint, muscle, or 
neurologic complaints, problems, or defects are noted.

The veteran's service medical records include several other 
physical examination reports.  These consist of re-
enlistment, separation, and annual reports of medical 
examination.  They are dated from October 1945 through May 
1961.  All indicate that the veteran's bones, joints, and 
muscles were normal, as well as his lower extremities and 
neurologic status.  No complaints of restless leg syndrome, 
leg cramps, or any other related condition is noted on any of 
the examination reports.

Several reports of medical history are included in the 
veteran's service medical records.  Two such reports are 
dated June 1949 and July 1949.  They indicate that the 
veteran denied having, or ever having had, foot trouble, 
lameness, or neuritis.  Two other reports of medical history 
are dated November 1952 and January 1955.  They show that the 
veteran denied having, or ever having had, cramps in his 
legs, lameness, neuritis, or foot trouble.  A May 1961 
retirement report of medical history also shows that the 
veteran denied having cramps in his legs, lameness, neuritis, 
or foot trouble.

Service outpatient records make no mention of any complaints 
of or treatment for restless or cramping legs; no diagnosis 
of restless leg syndrome is shown.

Subsequent to service, in November 1969, the veteran 
submitted a claim seeking entitlement to service connection 
for a right shoulder condition.  No claim for leg cramps or 
restless leg syndrome was made.

A January 1970 Department of the Navy medical record 
indicates that the veteran was treated for lipomas on his 
back.

A February 1970 VA compensation and pension examination 
report reflects that the veteran was being evaluated for 
complaints of pain in his right shoulder, neck, and side.  
The report indicates that his musculoskeletal status was 
"normal in all respects;" his neurological status was also 
normal.

A July 1994 private outpatient record from Rahn Shaw, MD, 
reflects that the veteran was seen with problems due to 
nocturnal leg cramps.  It indicates that he took Quinamm, 
which worked well.

An October 1997 letter from Dr. Shaw reflects that the 
veteran had been treated for restless leg syndrome since 
1993.  It is also noted that the veteran treated the 
condition himself prior to 1993.

An October 1997 letter from the veteran indicates that he was 
treated for restless legs by a Dr. Lindsay and Dr. Jones in 
1964 and 1965, but that the physicians were now deceased and 
that records of treatment are not available.

An October 1997 letter from the veteran's spouse indicated 
that she had been married to the veteran for 41 years.  It is 
pointed out that the veteran endured years of hardship due to 
restless legs.  It is also noted that he was not able to sit 
for prolonged periods due to tingling sensation in his legs.  
The discomfort was also noted to affect the veteran's ability 
to sleep.  The veteran's spouse stated that she saw periods 
of improvement, but that she saw him suffering from the time 
they first met.

III.  Analysis

As stated above, the first element of a well-grounded claim 
is evidence of a current disability.  Caluza, 7 Vet. App. at 
506.  In this case, the Board notes that the recent letter 
from Dr. Shaw indicates that the veteran was treated for 
restless leg syndrome since 1993.  The Board finds that this 
evidence is sufficient to conclude that the veteran has a 
current disability for purposes of a well-grounded claim.

Because the claims file contains evidence of a current 
disability, namely restless leg syndrome, the determinative 
issue for purposes of a well-grounded claim is whether the 
claims file contains competent evidence that the current 
restless leg syndrome was incurred in or is related to 
service.  38 C.F.R. §§ 3.303, 3.304  (1998); Caluza, 7 Vet. 
App. at 506.  In this regard, the Board finds that the 
veteran has not met his initial burden.  Specifically, the 
Board finds no competent evidence that the veteran incurred 
restless leg syndrome during service.  As stated above, no 
service medical records show any treatment for restless legs, 
leg cramps, or any other related problems.  In fact, reports 
of medical examination spanning from 1943 to 1961, a period 
of approximately 17 years of active duty service, make no 
mention of any lower extremity or foot problems.  Similarly, 
in reports of medical history spanning the same time period, 
the veteran denied ever having had any foot trouble, 
neuritis, or bone, joint, or muscle problems.  In several of 
the reports of medical history, he specifically denied ever 
having had leg cramps.

After service, the first indication that the veteran had 
restless leg syndrome is a private physician's statement that 
the veteran had been treated for restless leg syndrome since 
1993, approximately 32 years after service.  The Board 
acknowledges that that letter indicates that the veteran had 
treated himself prior to 1993, but no statement in the letter 
shows that the veteran had restless leg syndrome in service.

The Board has carefully considered a statement from the 
veteran's spouse, indicating that she witnessed the veteran 
suffering from the time she and the veteran first met.  The 
Board acknowledges that the veteran and his spouse apparently 
first met while he was still on active duty.  It accepts as 
true her statements as to what she personally witnessed, the 
veteran's inability to sit for prolonged periods of time and 
his difficulty sleeping.  She is also competent to attest to 
the approximate time frame of these witnessed events.  
However, she is not competent to state that his symptoms were 
manifestations of his restless leg syndrome.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  For a well-grounded 
claim, the veteran must provide competent evidence that any 
continuous symptomatology is related to his current 
disability.  Of course, it must also be shown that his 
current disability is related to service.  This has not been 
shown.  The medical evidence of record shows no complaint of, 
treatment for, or diagnosis of restless leg syndrome or any 
related disorder at any time during the veteran's 20 year 
period of active duty.  It shows that the veteran was first 
diagnosed with restless leg syndrome in 1993, 32 years after 
his retirement from service.

In light of the above, the Board finds no competent evidence 
in the claims file suggesting that the veteran's current 
restless leg syndrome was incurred in or is related to 
service.  Under these circumstances, the Board concludes that 
the veteran has not met the initial burden of presenting 
evidence of a well-grounded claim for service connection, as 
imposed by 38 U.S.C.A. § 5107(a) (West 1991).  As a result, 
the Board cannot decide it on the merits.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it).

Therefore, his claim must be denied as not well grounded.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341  (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to service connection for restless leg syndrome 
is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

